Upon consideration of the petition filed by Petitioner on the 22nd of August 2017 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 1st of November 2017."
Upon consideration of the petition filed on the 22nd of August 2017 by Petitioner in this matter for Writ of Prohibition, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 1st of November 2017."
Upon consideration of the petition filed by Petitioner on the 22nd of August 2017 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
*681"Denied by order of the Court in conference, this the 1st of November 2017."